DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply dated 04/04/2022 has been received. 
Claims 1-10 are pending and under consideration.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1) Claim(s) 1-6 remain rejected under 35 U.S.C. 102a1 and a2 as being anticipated by USPGPUB 2016/0137965 (‘965; published 05/19/2016; IDS).
This rejection is held over the claims as they meet the active limitations of claim 1. An alternate rejection under 35 USC 103 is given below in the event that an active limitation of differentiating the cells is added or intended given the preamble. 
With regard to claim 1, ‘965 teaches at para 86, culture of human iPS cells (claim 6) on a matrix (2laim 4) comprising a modified form of laminin in which domain I of human perlecan (a heparin sulfate proteoglycan; claim 2) is conjugated to C-terminal region of the alpha chain (claim 3) of laminin 511 E8 (see para 133). At para 75, it is taught that the culture method of the present invention can be used for the culture of cells of different stages in the differentiation process of stem cells towards terminally differentiated cells (claim 4). ‘965 taught the inclusion of bFGF (claim 5), which is a heparin binding growth factor, in the culture. 
Thus, ‘965 anticipates claims 1-6.
Applicant argues ‘965 fails to teach differentiation and, instead, teaches carrying out the claimed method steps wherein the cells proliferate but still express makers of pluripotency while the claims are drawn to a method for inducing pluripotent stem cells to differentiation. In response, this rejection is held over the interpretation of the claims where differentiation is not actively required to occur. The method steps, as claimed, are carried out by ;965 and therefore, the active limitations of the claims are met.  Applicant is encouraged to require a differentiated state be obtained or recite specific conditions that lead to differentiation as opposed to proliferation and maintenance of pluripotency. 
2) Claim(s) 1-6 remain rejected under 35 U.S.C. 102a1 and a2 as being anticipated by USPGPUB 2014/0127806 (‘806; IDS).
This rejection is held over the claims as they meet the active limitations of claim 1. An alternate rejection under 35 USC 103 is given below in the event that an active limitation of differentiating the cells is added or intended given the preamble. 
 ‘806 teaches that the modified laminin as an ECM (claim 4) in the culture of hiPS cells (claim 6) can be used in regenerative medicine and that the cultured cells are more uniform in composition (para 3) because they do not form colonies which is expected to enhance the efficiency of differentiation (see para 84). ‘806 teaches Plus#3 laminin which is domains I-III of perlecan (claim 2) fused to recombinant human laminin E8 alpha-chain (para 14; rhLM511E8; claim 3). Para 28 teaches that the modified laminin is a cell adhesion molecule that binds to receptor on cell surfaces and also binds growth factors to regulate localization and activity of growth factors. Para 28 also teaches that the growth factor is not limited and can include FGF, HGF and TGF (claim 5). 
Applicant argues ‘965 fails to teach differentiation and, instead, teaches carrying out the claimed method steps wherein the cells proliferate but still express makers of pluripotency while the claims are drawn to a method for inducing pluripotent stem cells to differentiation. In response, this rejection is held over the interpretation of the claims where differentiation is not actively required to occur. The method steps, as claimed, are carried out by ;965 and therefore, the active limitations of the claims are met.  Applicant is encouraged to require a differentiated state be obtained or recite specific conditions that lead to differentiation as opposed to proliferation and maintenance of pluripotency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3) Claims 1-8 remain rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0137965 (‘965; published 05/19/2016) and USPGPUB 2014/0127806 (‘806) in view of Kadari (2015; IDS).
‘965 refers to using the modified laminin to differentiate cells but does not carry out differentiation to support which growth factors in culture will lead to differentiation of various cells types. To the extent that ‘965 gives limited discussion of differentiation, this rejection also relies on ‘806.
With regard to claim 1, ‘965 teaches at para 86, culture of human iPS cells (claim 6) on a matrix comprising a modified form of laminin in which domain I of human perlecan (a heparin sulfate proteoglycan; claim 2) is conjugated to C-terminal region of the alpha chain (claim 3) of laminin 511 E8 (see para 133). At para 75, it is taught that the culture method of the present invention can be used for the culture of cells of different stages in the differentiation process of stem cells towards terminally differentiated cells (claim 4). ‘965 taught the inclusion of FGF, which is a heparin binding growth factor, in the culture. With regard to claim 5, ‘965 teaches culture with bFGF.
Similarly,  ‘806 teaches that the modified laminin as an ECM in the culture of hiPS cells (claim 6) can be used in regenerative medicine and that the cultured cells are more uniform in composition (para 3) because they do not form colonies which is expected to enhance the efficiency of differentiation (see para 84). ‘806 teaches Plus#3 laminin which is domains I-III of perlecan (claim 2) fused to recombinant human laminin E8 (rhLM511E8). Para 28 teaches that the modified laminin is a cell adhesion molecule that binds to receptor on cell surfaces and also binds growth factors to regulate localization and activity of growth factors. Para 28 also teaches that the growth factor is not limited and can include FGF, HGF and TGF (claim 5). With regard to the conjugation site recited in claim 8, ‘806 meets this limitation at para 14. 
Thus, taken together, ‘965 and ‘806 teach the use of laminin E8-perlecan conjugates to culture and differentiate iPSCs using various conjugates and growth factors. Neither ‘965 nor ‘806 teach differentiation to obtain a particular cell type. However, such culture conditions were known. 
For example, Kadari taught use of BMP (a TGF-b growth factor discussed in ‘806 as a growth factor to guide human iPS cells to differentiate in to cardiomyocytes, meeting limitations of claims 7 (cardiomyocytes are mesodermal derivatives) and 8 (for the conjugation site recited in claim 8, see above). 
It would have been obvious to carry out differentiation iPSCs using a combination of modified laminin and growth factors as taught by ‘965 and ‘806 to obtain cardiomyocytes using BMP4 as taught by Kadari. One would have been motivated to make such a combination as Kadari taught the need for in vitro derivation of cardiomyocytes through directed differentiation and ‘965 and ‘806 taught that the modified laminin conjugates aid in the efficiency of differentiation by allowing a uniform layer of cells as opposed to colonies. One would have had a reasonable expectation of success in carrying out the invention as it was wlel with the skill of the ordinary artisan to obtain the conjugated laminin and use it as a substrate in the differentiation protocol.

4) Claims 1-7 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0137965 (‘965; published 05/19/2016) and USPGPUB 2014/0127806 (‘806) in view of Chal (2015, Nature Biotechnology, 33:962).
‘965 refers to using the modified laminin to differentiate cells but does not carry out differentiation to support which growth factors in culture will lead to differentiation of various cells types. To the extent that ‘965 gives limited discussion of differentiation, this rejection also relies on ‘806.
With regard to claim 1, ‘965 teaches at para 86, culture of human iPS cells (claim 6) on a matrix comprising a modified form of laminin in which domain I of human perlecan (a heparin sulfate proteoglycan; claim 2) is conjugated to C-terminal region of the alpha chain (claim 3) of laminin 511 E8 (see para 133). At para 75, it is taught that the culture method of the present invention can be used for the culture of cells of different stages in the differentiation process of stem cells towards terminally differentiated cells (claim 4). ‘965 taught the inclusion of FGF, which is a heparin binding growth factor, in the culture. With regard to claim 5, ‘965 teaches culture with bFGF.
Similarly,  ‘806 teaches that the modified laminin as an ECM in the culture of hiPS cells (claim 6) can be used in regenerative medicine and that the cultured cells are more uniform in composition (para 3) because they do not form colonies which is expected to enhance the efficiency of differentiation (see para 84). ‘806 teaches Plus#3 laminin which is domains I-III of perlecan (claim 2) fused to recombinant human laminin E8 (rhLM511E8). Para 28 teaches that the modified laminin is a cell adhesion molecule that binds to receptor on cell surfaces and also binds growth factors to regulate localization and activity of growth factors. Para 28 also teaches that the growth factor is not limited and can include FGF, HGF and TGF (claim 5). With regard to the conjugation site recited in claim 9, ‘806 meets this limitation at para 14. 
Thus, taken together, ‘965 and ‘806 teach the use of laminin E8-perlecan conjugates to culture and differentiate iPSCs using various conjugates and growth factors. Neither ‘965 nor ‘806 teach differentiation to obtain a particular cell type. However, such culture conditions were known. 
For example, Chal taught use of HGF and FGF-2 (bFGF) as a growth factor to guide human iPS cells to differentiate in to skeletal muscle, meeting limitations of claims 7 (skeletal muscle is a mesodermal derivatives) and 9 (for the conjugation site recited in claim 9, see above). 
It would have been obvious to carry out differentiation iPSCs using a combination of modified laminin and growth factors as taught by ‘965 and ‘806 to obtain skeletal muscle using FGF and HGF as taught by Kadari. One would have been motivated to make such a combination as Chal taught the need for in vitro derivation of skeletal muscle through directed differentiation and ‘965 and ‘806 taught that the modified laminin conjugates aid in the efficiency of differentiation by allowing a uniform layer of cells as opposed to colonies. One would have had a reasonable expectation of success in carrying out the invention as it was well within the skill of the ordinary artisan to obtain the conjugated laminin and use it as a substrate in the differentiation protocol of Chal.

5) Claims 1-7 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2016/0137965 (‘965; published 05/19/2016) and USPGPUB 2014/0127806 (‘806) in view of Rufaihah (2013, Am J Transl Res, 5:21-35).
‘965 refers to using the modified laminin to differentiate cells but does not carry out differentiation to support which growth factors in culture will lead to differentiation of various cells types. To the extent that ‘965 gives limited discussion of differentiation, this rejection also relies on ‘806.
With regard to claim 1, ‘965 teaches at para 86, culture of human iPS cells (claim 6) on a matrix comprising a modified form of laminin in which domain I of human perlecan (a heparin sulfate proteoglycan; claim 2) is conjugated to C-terminal region of the alpha chain (claim 3) of laminin 511 E8 (see para 133). At para 75, it is taught that the culture method of the present invention can be used for the culture of cells of different stages in the differentiation process of stem cells towards terminally differentiated cells (claim 4). ‘965 taught the inclusion of FGF, which is a heparin binding growth factor, in the culture. 
With regard to claim 5, ‘965 teaches culture with bFGF.
Similarly, ‘806 teaches that the modified laminin as an ECM in the culture of hiPS cells (claim 6) can be used in regenerative medicine and that the cultured cells are more uniform in composition (para 3) because they do not form colonies which is expected to enhance the efficiency of differentiation (see para 84). ‘806 teaches Plus#3 laminin which is domains I-III of perlecan (claim 2) fused to recombinant human laminin E8 (rhLM511E8). Para 28 teaches that the modified laminin is a cell adhesion molecule that binds to receptor on cell surfaces and also binds growth factors to regulate localization and activity of growth factors. Para 28 also teaches that the growth factor is not limited and can include FGF, HGF and TGF (claim 5). With regard to the conjugation site recited in claim 10, ‘806 meets this limitation at para 14. 
Thus, taken together, ‘965 and ‘806 teach the use of laminin E8-perlecan conjugates to culture and differentiate iPSCs using various conjugates and growth factors. Neither ‘965 nor ‘806 teach differentiation to obtain a particular cell type.  However, such culture conditions were known. 
For example, Rufaihah taught use of VEGF as a growth factor to guide human iPS cells to differentiate in to endothelial cells, meeting limitations of claim 10 (for the conjugation site recited in claim 8, see above). 
It would have been obvious to carry out differentiation iPSCs using a combination of modified laminin and growth factors as taught by ‘965 and ‘806 to obtain endothelial cells using FGF and HGF as taught by Kadari.  One would have been motivated to make such a combination as Rufaihah taught the need for in vitro derivation of endothelial cells through directed differentiation and ‘965 and ‘806 taught that the modified laminin conjugates aid in the efficiency of differentiation by allowing a uniform layer of cells as opposed to colonies. One would have had a reasonable expectation of success in carrying out the invention as it was well within the skill of the ordinary artisan to obtain the conjugated laminin and use it as a substrate in the differentiation protocol of Rufaihah.

Applicant’s Arguments
Applicant argues there was no proper motivation to select the specific components from the cited references.  Applicant’s argument is based on teachings of Sekiguchi ‘806 and a non-cited reference Sekiguchi ‘031.  Applicant points out that ‘806 teaches that additional components can, optionally, be added to the laminin E8 fragment (cell adhesion molecules; claim 9) in addition to growth factor binding molecules.  Applicant also argues that ‘806 teaches growth factor binding molecules a-f (referencing claim 10 of ‘806).  The 6 claimed growth factor binding domains (a-f) include perlecan, agrin, syndecan, XVIII type collage, latent TGF-b binding protein and glypican are heparan sulfate proteoglycans (as evidence by ‘965 at paragraph [0050], which each meet the limitations of claim 1.  Applicant attempts to support this argument by referencing ‘031, which teaches two different laminin E8 fragments, without GF-binding domains, are effective in culture of pPSCs.  Applicant argues that it is, therefore, understood that the “efficiency of differentiation induction can be expected to enhance equally with any of these.” (Remarks, 8).  In response, Applicant fails to provide support that laminin E8 and laminin-E8 conjugated to a growth factor-binding domain enhance differentiation equally.  In fact, it is expected that different growth factor binding domains would affect the quality (cell fate) of differentiation in a growth factor-dependent manner and efficiency is not germane to the issue at hand.  Nevertheless, ‘806 for heparan sulfate proteoglycan growth factor-binding conjugates for laminin E8.  See Paragraph [0034] of ‘806.  ‘806 teaches that the chimerized growth factor binding molecule captures growth factors on the matrix surface and allows the growth factors to more efficiently act on cells.  In other words, the conjugate brings the growth factor and cells in closer proximity.  The skilled artisan would choose the growth factor binding domain based on which growth factor is desired. Heparan sulfate proteoglycans are known to be fairly non-specific in their binding to numerous growth factors and are an obvious choice given the teachings of ‘806. 
Applicant also argues that unexpected results overcome the prima facie case of obviousness. It is the position of Applicant that given the teachings of ‘806 and ‘031 (not relied upon for obviousness), one of ordinary skill in the art would understand that conjugating perlecan to laminin 511E8 would be equally efficient in inducing stem cell differentiation in comparison to lamininE8 fragment, alone.  In response, this argument is not commensurate in scope with claim 1, which is not limited to either of laminin 511E8 or perlecan as a growth factor binding domain.  As set forth above, how this conclusion of equally efficient was arrived upon is not clear.  Applicant does not appear to point to support for the lack of effect on efficiency of the growth factor binding domain. Applicant argues that given the premise that laminin E8 and the conjugated laminin E8 are essentially equivalents, the increased efficiency in derivation of cardiomyocytes was unexpected.  Unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.”  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6) Claims 1-10 remain on the ground of nonstatutory double patenting as being unpatentable over claims 1,5 and 6 of U.S. Patent No. 9,758,765 in view of Katari, Chal and/or Rufaihah. 
Claim 5 of ‘765 is drawn to a method for culturing mammalian cells in the presence of modified laminin E8 fragment having growth factor binding molecule that is perlecan bound to the alpha-chain C-terminus.  Claim 6 limits the mammalian cell to iPS cells.  Column 7 discusses that the growth factor binding molecule binds growth factors capable of differentiating the cells, thereby rendering it obvious to differentiate iPS cells using the modified laminin and a growth factor. 
‘765 doesn’t discuss use of particular growth factors in deriving various cell types as recited in claim 7-10.  However such was known in the art. 
For example, Kadari taught use of BMP (a TGF-b growth factor discussed in ‘806 ) as a growth factor to guide human iPS cells to differentiate in to cardiomyocytes, meeting limitations of claims 7 (cardiomyocytes are mesodermal deerivatives) and 8 (for the conjugation site recited in claim 8, see above). 
Likewise, Chal taught use of HGF and FGF-2 (bFGF) as a growth factor to guide human iPS cells to differentiate in to skeletal muscle, meeting limitations of claims 7 (skeletal muscle is a mesodermal derivatives) and 9 (for the conjugation site recited in claim 9, see above). 
As well, Rufaihah taught use of VEGF as a growth factor to guide human iPS cells to differentiate in to endothelial cells, meeting limitations of claim 10 (for the conjugation site recited in claim 8, see above). 
It would have been obvious to carry out differentiation iPSCs using a combination of modified laminin and growth factors as taught by ‘806 to obtain various differentiated cell types using growth factors as taught by Kadari, Chal and Rufailah. One would have been motivated to make such a combination as the secondary references taught the need for in vitro derivation of  various differentiate cell types through directed differentiation and ‘806 taught that the modified laminin conjugates aid in the efficiency of differentiation by allowing a uniform layer of cells as opposed to colonies. One would have had a reasonable expectation of success in carrying out the invention as it was well within the skill of the ordinary artisan to obtain the conjugated laminin and use it as a substrate in the differentiation protocols of Katari, Chal and Rufiahah.

Applicant requests reconsideration of this rejection in view of the Remarks provided for the rejection under 35 USC 103. As set forth above, these arguemtns are not persuasive and fail to overcome the grounds of obviousness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632